DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and species (a) in the reply filed on 12/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimizu (US Pub. 2007/0275213 A1).
Regarding claim 1, claim 1 contains a limitation, molded article, which defines a product by how the product was made. Thus, claim 1 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply an article. 
Shimizu discloses an irregular surface structure with convexities (islands) and concavities (sea) formed on the surface and the bottom surfaces of the concavities has a greater surface roughness than the top of the convexities (both surfaces with protrusions with the protrusions on the convexities being smaller than the protrusions on the concavities) (abstract and [0022]). The top surface will have greater gloss than the concavities ([0010]-[0011], [0027], and [0030]). Further, the convexities are higher than the surface roughness of the concavities (Fig. 2 and [0011]).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lattarulo et al. (US 3,821,012).
Regarding claim 1, claim 1 contains a limitation, molded article, which defines a product by how the product was made. Thus, claim 1 has a product-by-process 
Regarding claim 1, Lattarulo discloses a flexible sheet with a microporous surface of polyurethane by applying a discontinuous or low relief pattern of small closely spaced raised deposits with a height of 0.1 to 1 mil covering 30 to 70% of the surface and a grain pattern (islands) in higher relief applied over the low relief pattern (sea) (abstract). Lattarulo does not specifically disclose the gloss difference between the grain pattern and low relief pattern. However, given the grain pattern has a flatter surface than the low relief pattern, the gloss of the grain pattern would be expected to be greater than the low relief pattern (see Lattarulo, Fig. 1 and see instant Specification, Fig. 1A which discloses the same structure of Lattarulo).
Regarding claim 2, Lattarulo discloses the grain pattern having a less dense surface structure than the low relief pattern (Fig. 1).
Regarding claim 3, at least some of the deposits in the low relief pattern in Lattarulo appear to be circular (Fig. 1). 
Regarding claim 4, the deposits in the low relief pattern have dimensions on the order of 6 to 25 microns (col. 2, lines 4-5) so that the area will be less than 23000 microns2 (see also Fig. 2). Further, the grain pattern creates portions larger than 50 mil (about 1270 microns) in length so that the area will be greater than 40,000 microns2 (see Fig. 1 where the length of grain pattern ranges from about 50 mil to over 100 mil).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hulseman et al. (US Pub. 2011/0311764 A1).
Regarding claim 1, claim 1 contains a limitation, molded article, which defines a product by how the product was made. Thus, claim 1 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply an article. 
Regarding claim 1, Hulseman discloses a microstructure on a surface where there are two sets of microstructure which exhibit different physical properties where there is a sea portion with a plurality of a first set microfeatures and at least one island portion that is higher than the first set of microfeatures (abstract and Fig. 6) and where the first set of microfeatures controls gloss ([0051]).  Hulseman does not specifically disclose the gloss of the second microstructure being greater than the first set of microfeatures. However, given the top of the second microfeatures are flat and the first set of microfeatures creates a rough surface (see Fig. 6), it would be expected that the flat surface would have higher gloss than the rough surface (see Hulseman, Fig. 9 and see instant Specification, Fig. 1A which discloses the same structure of Hulseman).
Regarding claim 3, Hulseman discloses the first set of microfeatures having a circular shape or a cone shape ([0038] and Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of Segaert (US Pub. 2011/0117325 A1).
Regarding claim 3
Segaert discloses a laminate panel with a synthetic material layer which comprises zones of reduced gloss degree which has a microstructure of uniformly distributed recesses and/or protrusions that may have a shape (abstract and [0011]) where one shape is pointwise to have a feature that has a radius of a circumscribed circle (axially symmetric) to have a circular cross-section ([0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the shape of the roughness in Shimizu could be circular, axially symmetrically, or any desired shape which would include circular as taught in Segaert as a known suitable configuration for a roughened surface which will reduce gloss or to design a surface with a desired gloss degree (Segaert, [0011] and [0014]).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of Nishine et al. (US Pub. 2021/0031483 A1).
Regarding claims 3-5, Shimizu discloses the component of claim 1 as discussed above. Shimizu does not discloses the shape of the roughened surface being axially symmetric, the size of the convexities or the protrusions of the roughened surface, or the protrusions of the roughened surface having a radius of curvature of 10 to 500 microns.
Nishine discloses a decorative material with irregularities formed on the surface to make a matte and fingerprint resistant surface (abstract, [0004], and [0061]). A planar view of the irregularity is circular (axially symmetrical) ([0076]) with a radius of curvature of 1 to 50 microns ([0069]). Further, the irregularity has a width of 1 to 100 microns or 1 to 25 microns and 2 or 1 to 6,250 microns2. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the roughened surface in Shimizu could be formed of the irregularities taught in Nishine with a circle shape in the planar view, a radius of curvature of 1 to 50 microns and an area of 1 to 50,000 microns2 or 1 to 6,250 microns2 to have a structure that is both matte or low gloss and fingerprint resistant (Nishine, abstract, [0061], and [0091]).
Shimizu in view of Nishine do not specifically disclose the area of the convexities in Shimizu. However, given the convexities in Shimizu are much greater in area than the protrusions of the roughened surface (see Fig. 2), it would have been obvious to one of ordinary skill in the art that the convexities in Shimizu in view of Nishine should be greater than the area of the irregularities or greater than 6,250 microns2 and even greater than the largest irregularities in Shimizu in view of Nishine or larger than 50,000 microns2 so that the surface roughness of the convexities is less than the roughness in the concavities and a gloss differential will be effective to produce a visual three-dimensional effect (Shimizu, [0010]-[0011]). 
Regarding claim 6, Shimizu in view of Nishine does not specifically disclose the gloss values of each region. However, Shimizu discloses the convex region having a mirror finish ([0012]) so that a high gloss of at least 13 would be expected. Further, Nishine discloses the irregularities have low gloss and includes examples with gloss as low as 1.5 to 2.5 (see Table 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the low gloss region in Shimizu should 
In the alternative, claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nishine as applied to claim 5 above, and further in view of Segaert.
Shimizu in view of Nishine discloses the component of claim 5 as discussed above. Shimizu in view of Nishine does not specifically disclose 60-degree of the convexities being 13 or more and the roughened surface of the concavities being less than 13.
Segaert discloses a laminate with zones of higher and lower gloss (abstract) where the low gloss zone has a microstructure of protrusions (abstract, [0011], and [0014]) where difference in gloss between zones is at least 3 and where the reduced gloss zone preferably has a gloss of less than 10 and the surrounding zones have a gloss of more than 20 ([0036]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the gloss in the concavity in Shimizu to be less than 10 and the gloss in the convexity in Shimizu to be more than 20 as taught in Segaert to have a difference in gloss levels to allow for smoother imitation possibilities (Segaert, [0011] and Shimizu, [0010]-[0011] which discloses the desire for a difference in gloss levels between the two regions for better visual effect).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu or Lattarulo as applied to claim 1 above, and further in view of Morinaga et al. (US 5,705,254).
Shimizu or Lattarulo discloses the component of claim 1 as discussed above. Shimizu or Lattarulo does not specifically disclose the component being an external component of a camera as claimed although Shimizu does disclose the structure for an electronic device or other ordinarily handled item (Shimizu, [0023]).
Morinaga discloses a plastic molded article with an external appearance of a coated article to have recesses over the entire molded article (abstract) where it may be used as an exterior trim part for a camera (col. 1, lines 10-13).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the component in Shimizu or sheet material in Lattarulo could be used as an external part of a camera as taught in Morinaga to give the camera an attractive appearance (see Morinaga, col. 1, lines 10-24, Shimizu, [0010], and Lattarulo, col. 1, lines 13-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2007/0026197 A1 discloses high-gloss and low-gloss portions with corresponding surface roughness (abstract and [0077]). US Pub. 2006/0134381 A1 discloses a trim component with first and second portions and first and second corresponding gloss values with a differential of greater than 4 (abstract). US Pub. 2020/0353714 A1 discloses a decorative sheet with a three-dimensional effect .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783